Case 3:20-cr-00029-VC Document 39-1 Filed 04/30/20 Page 1 of 2




             EXHIBIT E
                  Case 3:20-cr-00029-VC Document 39-1 Filed 04/30/20 Page 2 of 2


Jodi Linker

From:                            Cheyan Bredenstein <cheyanlion@icloud.com>
Sent:                            Wednesday, April 29, 2020 6:29 PM
To:                              Jodi Linker
Subject:                         Olivier


Dear Judge,

Hi, my name is Cheyan. The last few years have been pretty rocky for me and my family without my stepdad. He’s such
an awesome dad and husband to my mom and me and my siblings. I don’t want my little brother growing up without his
dad. And I don’t want my mom growing up without her loving husband. He’s the only guy that has ever made my mom
happy, and without him, my mom would have to be alone all over again. If something were to happen to my mom, then
there wouldn’t be a parent to look out for Aksel. We would be struggling without him. I mean... we already are. I know
that life for my family would be complete with him. He’s such a good guy, believe me he is. So with this said, please
please please release him! We really want Olivier back home. I really really hope you consider it. We miss him.




                                                          1
